We affirm the summary judgment ordered by a single justice of this court declaring that the defendant has no authority to appeal from a decision of the Old King’s Highway Regional Historic District Commission (commission) for the reasons set forth by the single justice.
The narrow issue is whether the Attorney General is entitled to an order in the nature of quo warranta (see Attorney Gen. v. Town Clerk of Hudson, 408 Mass. 1006 [1990]; Mass. R. Civ. P. 81 [b], 365 Mass. 841 [1974]), that the defendant committee has usurped “the franchises and prerogatives of’ the town, Attorney Gen. v. Methuen, 236 Mass. 564, 569 (1921), in appealing to the Barnstable District Court from the commission’s reversal of the defendant committee’s denial of a new certificate of *1010appropriateness in connection with a proposed new housing complex of the Barnstable Housing Authority. The town manager of Barnstable acting under the authority granted him by c. II, art. IV, § 9, of the Barnstable General Ordinances ordered the defendant committee to withdraw from the appeal. The defendant committee voted to continue the litigation.
John C. Creney for the defendant.
Robert D. Smith (Ruth J. Weil with him) for the plaintiffs.
Members of the defendant committee are “town officer[s]” within § 9 for the reasons advanced by the single justice. Accordingly, the defendant committee is subject to the authority of the town manager in this context.

Judgment affirmed.